Citation Nr: 1022634	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-35 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to ionizing radiation, due 
to service on a nuclear ship.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel

INTRODUCTION


The Veteran served on active duty from November 1975 to 
December 1975 and from September 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the claim of service 
connection for diabetes mellitus, type II, to include due to 
exposure to ionizing radiation.

In his April 2008 notice of disagreement for the denial of 
service connection for diabetes mellitus, type II, the 
Veteran requested the RO address the issue of a dependency 
allowance, noting he submitted documentation in September 
2006.  A VA form 21-8947, dated in May 2008 shows that the 
Veteran is being paid additional compensation for his 
children.   

The Veteran appeared before the undersigned at the RO in 
April 2010.  A transcript of this hearing is of record.

In May 2010, the Veteran filed a claim of entitlement to an 
increased rating for bilateral pes planus and service 
connection for a bilateral ankle condition.  These claims are 
currently pending with the RO and are not in appellate 
status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran maintains that his current diabetes mellitus, 
type II, arose out of exposure to ionizing radiation in-
service. He maintains that he was exposed to nuclear waste 
while serving on the USS Forrestal. 

At his hearing the Veteran testified that he had been told by 
private treatment providers that his current diabetes 
mellitus was related to radiation exposure.  He was advised 
to obtain statements from these providers, and he agreed to 
submit a release so that records from these facilities could 
be obtained.

In April 2010, the Veteran submitted VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)) indicating he had 
received treatment at a private medical facility for diabetes 
mellitus, type II.  There is no documentation associated with 
the claims file that indicates the VA has attempted to obtain 
these records. As the Veteran has identified additional 
private treatment records that could be pertinent to his 
claim, an attempt should be made to obtain them in accordance 
with the procedures set forth in 38 C.F.R. § 3.159(e)(2).

Additionally, the Veteran stated during his April 2010 Board 
hearing, that he had been receiving continuous treatment at 
VA medical facilities for his diabetes since its onset 
approximately three years ago.  The most recent VA medical 
treatment records associated with the claims file are dated 
February 2007.  As VA is on notice that there are VA 
treatment records that may be relevant to the Veteran's claim 
an attempt to obtain them should be made. 38 C.F.R. § 
3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file, copies 
of all VA medical records that are not 
currently of record.

2.  The RO/AMC should obtain copies of 
treatment records from Cabrini Medical 
Center, of treatment for diabetes 
mellitus in 2007, in accordance with VA 
Form 21-4142, submitted by the Veteran 
in April 2010.  The RO/AMC should then 
associate these records with the claims 
folder. 

3.  The RO/AMC should review any newly 
received evidence to determine whether 
it shows that current diabetes mellitus 
may be related to service, including 
radiation exposure and whether it 
triggers any additional duties under 
38 C.F.R. § 3.311 (2009).

4.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

